In The

                                    Court of Appeals
                        Ninth District of Texas at Beaumont
                                ____________________
                                  NO. 09-18-00398-CV
                               _______________________

                              IN THE INTEREST OF N.S.


                        On Appeal from the 317th District Court
                               Jefferson County, Texas
                              Trial Cause No. F-231,656


                              MEMORANDUM OPINION

           Appellant Mother appeals the termination of her parental rights to her child,
       1
N.S.       See Tex. Fam. Code Ann. § 161.001 (West Supp. 2018). 2 The trial court

found, by clear and convincing evidence, that statutory grounds exist for termination

and termination is in the best interest of the child. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(E), (M), (2) (West Supp. 2018).



           1
        To protect the identity of the minor, we use initials to refer to the child. See
Tex. R. App. P. 9.8(b)(2).
           2
         We cite the current statute as subsequent amendments do not affect our
disposition.

                                             1
      Appellant’s court-appointed appellate counsel submitted a brief in which

counsel contends there are no meritorious issues for appeal. See Anders v.

California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex. App.—

Beaumont 2005, no pet.). The brief provides counsel’s professional evaluation of the

record, discusses the evidence at trial and the applicable legal standard, the trial

court’s ruling, and why the trial court’s ruling is supported by sufficient evidence.

Counsel concludes there are no arguable grounds to be advanced on appeal.

      Counsel certified that Appellant was served with a copy of the Anders brief.

This Court notified Appellant of her right to file a pro se response, as well as the

deadline for doing so. This Court received no pro-se response from the Appellant.

      We have independently reviewed the entire record and counsel’s brief, and

we conclude that there are no arguable grounds for review, that no reversible error

exists, and the Appellant’s appeal is frivolous. See Anders, 386 U.S. at 744

(emphasizing that the reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous). As a result, we

affirm the trial court’s termination of Appellant’s parental rights. We further find no

arguable error requiring us to order appointment of new counsel to re-brief this

appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).



                                          2
      But, we deny the motion to withdraw because this is a parental termination

case and counsel’s motion to withdraw does not show “good cause” for withdrawal.

See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (In a parental termination case when

the attorney files an Anders brief and a motion to withdraw, “an Anders motion to

withdraw brought in the court of appeals, in the absence of additional grounds for

withdrawal, may be premature.”). An attorney appointed under section

107.013(a)(1) of the Texas Family Code continues to represent an indigent parent as

outlined under section 107.016 of the Texas Family Code until the earliest of either

the date the suit is dismissed, the date that all appeals in relation to any final order

terminating parental rights are exhausted or waived, or the date the attorney is

relieved of the attorney’s duties or replaced by another attorney after a finding of

good cause is rendered by the court on the record. See Tex. Fam. Code Ann.

§§ 107.013(a)(1), 107.016(3) (West Supp. 2018); In re P.M., 520 S.W.3d at 27.3

      AFFIRMED.

                                                      _________________________
                                                         LEANNE JOHNSON
                                                               Justice


      3
        We note that if Appellant decides to pursue review by the Supreme Court of
Texas, counsel may satisfy her obligations to the Appellant “by filing a petition for
review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d at
27-28.

                                           3
Submitted on January 7, 2019
Opinion Delivered January 24, 2019

Before Kreger, Horton, and Johnson, JJ.




                                          4